Per Curiam.
The plaintiff has appealed from a judgment rendered by the Superior Court when she failed to plead over after a demurrer to her complaint was sustained. She sought to have a Nevada decree of divorce made a judgment of the Superior Court and to enforce the payment of the support and maintenance allegedly incorporated in that decree. The court held that the pertinent provisions of a separation agreement between the parties was not made a part of the Nevada decree and that the plaintiff was not entitled to equitable relief. The court, in its memorandum of decision bn the demurrer, fully covered the issues in the matter and reached a correct result. Curtis v. Cur*734tis, 22 Conn. Sup. 349, 173 A.2d 137. A detailed opinion by us is unnecessary.
There is no error.